DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-16, 19 and 20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  As indicated in the interview conducted on 13 January, upon further analysis, “computer algorithm” in the recited independent claims amounts to significantly more than an abstract idea and is not routine and conventional.  The 35 U.S.C. 101 rejection of claims 1-16, 19 and 20 is withdrawn.
3.	Applicant was advised that should claim 8 be found allowable, claim 9 would be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Examiner notes Applicant has canceled claim 9.
4.	Claims 8 and 9 were objected to because of informalities.  Applicant has amended claim 8 for correction and canceled claim 9, therefore the objection to claims 8 and 9 is withdrawn.
5.	Claim 10 was objected to because of informalities.  Applicant has amended claim 10 for correction, therefore the objection to claim 10 is withdrawn.
6.	Claim 11 was objected to because of informalities.  Applicant has amended claim 11 for correction, therefore the objection to claim 11 is withdrawn.
7.	Claim 11 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
8.	Claims 1, 4-6, 10, 11, 13 and 16 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US8,235,725), Claims 2 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Hill (US8,235,725) in view of Kodali (US2015/0332303), Claims 3 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Hill (US8,235,725), Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Hill (US8,235,725) in view of de Lemos (2007/0265507), and Claims 7-9, 19 and 20 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 101 rejection and claim objections above were overcome.  Claims 1 and 13 are independent.
	Applicant has amended claim 1 to include the allowable subject matter of claim 19 and amended claim 13 to include the allowable subject matter of claim 20.  New independent claims 21-24 are added which include allowable subject matter of claims 7 and 8.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 21 January 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 4-6, 10, 11, 13 and 16, the 35 U.S.C. 103 rejection of claims 3, 12 and 15, and the objection to claims 7-9, 19 and 29 has been withdrawn. 
Allowable Subject Matter
9.	Claims 1-8, 10-16 and 21-24 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667